    Case 3:20-cv-00057-N Document 16 Filed 04/17/20                 Page 1 of 2 PageID 32



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                            :
John Myers,                                 :
                                            :
                    Plaintiff,              :
                                            :
                                              Civil Action No.: 3:20-cv-00057-N
       v.                                   :
                                            :
Hyundai Capital America d/b/a Hyundai Motor :
                                                                                                    (
Finance,                                    :
                                                                                                    D
                                            :
                                                                                                    R
                    Defendant.              :
                                                                                                    H
                                            :

          NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                  DISMISSAL OF ACTION WITH PREJUDICE
                         PURSUANT TO RULE 41(a)

       Plaintiff, John Myers (hereinafter “Plaintiff”), by Plaintiff’s attorney, hereby withdraws
the complaint and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i).

Dated: April 17, 2020
                                             Respectfully submitted,

                                      By:    /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Attorneys for Plaintiffs
    Case 3:20-cv-00057-N Document 16 Filed 04/17/20                Page 2 of 2 PageID 33



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 17, 2020, a true and correct copy of the foregoing Notice of
Withdrawal was served electronically by the U.S. District Court Northern District of Texas
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Jody B. Burton

                                                     Jody B. Burton, Esq.
